[J-37-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: NOMINATION PETITION OF                  :   No. 55 MAP 2022
 NICHOLE MISSINO AS A REPUBLICAN                :
 CANDIDATE FOR REPRESENTATIVE IN                :   Appeal from the Order of the
 THE GENERAL ASSEMBLY FOR THE                   :   Commonwealth Court at No. 203
 165TH PENNSYLVANIA HOUSE                       :   MD 2022 dated April 8, 2022.
 LEGISLATIVE DISTRICT THERESA                   :
 FLANAGAN MURTAGH,                              :   SUBMITTED: April 14, 2022
                                                :
                     Objector                   :
                                                :
                                                :
                                                :
                                                :
 APPEAL OF: NICHOLE MISSINO                     :


                                        ORDER



PER CURIAM                                                    DECIDED: April 14, 2022

      AND NOW, this 14th day of April, 2022, the order of the Commonwealth Court

granting the petition to set aside the nomination petition of Nichole Missino is AFFIRMED.

The parties’ Joint Application to Dispatch with Order of a Transcript is GRANTED.